Deen, Judge.
When this case was here on demurrer (Whitehead v. Henson, 115 Ga. App. 81 (153 SE2d 581), reversed 223 Ga. 329 (155 SE2d 391)), the Supreme Court held that when an assessment by county tax assessors is submitted to arbitrators under the provisions of Code Ann. § 92-6912: (1) the statute makes the decision of the latter final as to the assessments on which the taxpayer shall pay taxes; (2) in fixing such assessment the arbitrators must take into account *430any custom of the tax assessors of arriving at a value for assessment purposes other than 100% market value, and (3) that it is contrary to law to collect taxes on any other basis than the arbitrators’ assessment.
Argued February 4, 1969 —
Decided February 28, 1969.—
Rehearing denied March 20, 1969
A. Tate Conyers, for appellants.
J. C. Murphy, Harold Sheats, Charles M. Lokey, for appellees.
When the case was returned to the trial court the original assessment and fi. fa.’s were voided and new fi. fa.’s issued applying the current millage rate to the assessment found by a majority of the arbitrators. The defendant then moved for and was granted a summary judgment. This was a proper procedure, since under the decision of the Supreme Court no other figure could have been used, and since the amendment to the plaintiffs’ petition filed after the case was returned to the Superior Court of Fulton County in no way contradicted the allegations of the original petition to the effect that a majority of the arbitrators had assessed the plaintiffs’ property for taxation at $82,000, the figure against which the millage rate was applied.

Judgment affirmed.


Bell, P. J., and E'berhardt, J., concur.